Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are presented for examination.

                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 11,108,857.
Regarding claims 1-13 and 15-25, claims 2 of U.S. Patent No. 11,108,857 contain every element of claims  1-13 and 15-25 of the instant application and as such anticipate claims  1-13 and 15-25 of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.
As to the remaining claim 14, they are also rejected under obvious type double patenting as stated in claims 1-13 and 15-25 above.

				Art Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12, 13, 15-19, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Iyengar et al., US Pub. No.20090327817.
As to claim 1, Iyengar discloses a system comprising:
 one or more nodes (102-1 to 102-n fig.1) providing services and a plurality of management servers (106-1 to 106-n fig.1), each of the plurality of management servers comprising: at least a distributed coordination service for the one or more nodes, the distributed coordination service being a datastore  (providing services which are accessed by clients (102-1 through 102-m) over a network, see fig.1, [0019] to [0020]),
a director (104 fig.1) that manages the distributed coordination service, the director being configured to: manage requests for data of the distributed coordination service from the one or more nodes, promote at least one of the one or more nodes to being one of the plurality of management servers and maintain secure tunnels between the plurality of management servers and the one or more nodes (providing and distributing coordination services between clients and servers , see abstract, fig.1, [0020] to [90023]). As to claim 2, Iyengar discloses the at least one of the one or more nodes that was promoted to being one of the plurality of management servers is also configured to promote at least one of the one or more nodes to being one of the plurality of management servers (see [0022] to [0026]). As to claim 3, Iyengar discloses wherein a number of the one or more nodes promoted by the director is based on a server quorum value (see [0025] to [0028]). As to claim 4, Iyengar discloses the director is further configured to write distributed coordination service configuration files in such a way that a uniqueness of an identification of the distributed coordination service is maintained (see [0044] to [0047]). As to claim 5, Iyengar discloses wherein the director is further configured to verify that replication of the distributed coordination service on the at least one of the one or more nodes has resulted in synchronization with the plurality of management servers (replicating services, see [0020] to [0023])As to claim 7, Iyengar discloses wherein the director is further configured to discover all other directors on the plurality of management servers (see [0018] to [0024]). As to claim 8, Iyengar discloses wherein the plurality of management servers each comprise a dedicated management interface providing unrestricted access to the distributed coordination service (see [0025] to [0030]). As to claim 9, Iyengar discloses wherein the plurality of management servers each comprise one or more client ports (see [0025] to [0028]). As to claim 10, Iyengar discloses wherein the director is further configured to: issue certificates to any of the one or more nodes that desire to connect to any of the plurality of management servers; and grant access to certificate bearing nodes on the one or more client ports (see [0025] to [0030]). As to claim 12, Iyengar discloses the director is further configured to implement a blueprinter that assigns each of the one or more nodes to at least one of the plurality of management servers based on a role associated with the one or more nodes (see [0025] to [0030]). As to claim 13, Iyengar discloses wherein the blueprinter is further configured to dynamically reassign a node of the one or more nodes when the role changes or a role of a currently assigned management server is changed (see [0025] to [0030]). 
As to claim 15, Iyengar discloses that the blueprinter is configured to ensure that automatically assigned management server relationships do not conflict with manually assigned management server relationships (see [0025] to [0032]).

Claims 16, 19, 21, 23-25 are rejected for the same reasons set forth in claims 1, 4, 5, 7, 8, 9 respectively.

As to claim 17, Iyengar discloses receiving a request from at least one or more nodes providing services to connect with the distributed coordination service; and connecting the at least one or more nodes to the distributed coordination service through a client forwarder (see [0025] to [0030]). As to claim 18, Iyengar discloses the at least one of the one or more nodes that is promoted is the at least one or more nodes that has connected to the distributed coordination service through the client forwarder (see [0025] to [0030]). As to claim 22, Iyengar discloses wherein promoting comprises starting a new director on the at least one or more nodes (see [0025] to [0032]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Iyengar as in above and in view of Lerner et al., US Pub. No.20140282978.
As to claims 6, 11, 14 and 20, Iyengar discloses each of the plurality of management servers comprise a client forwarder that cooperates with the director to forward a known set of local ports and automatically update the forwarded ports when any of the directors of the plurality of management servers are unavailable (see [0025] to [0035]).   Iyengar does not specifically disclose transparently handle encryption of traffic, wherein the role is defined using a token, wherein cryptographically verifies that the token is valid and untampered.   However, Lerner discloses transparently handle encryption of traffic, wherein the role is defined using a token, wherein cryptographically verifies that the token is valid and untampered (providing transparent encryption and token processing, see [0052] and [0115] to [0124]).   It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Lerner’s teachings into the computer system of Iyengar to protect data information because it would have provided client credentials required for future authentication against the same web site or another server affiliated with the original website.Conclusion
8.         Claims 1-25 are rejected.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450





/KHANH Q DINH/Primary Examiner, Art Unit 2458